
	

114 HR 535 IH: Filipino Veterans of World War II Congressional Gold Medal Act
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. Vargas introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To award a Congressional gold medal, collectively, to the Filipino Veterans of World War II, in
			 recognition of their dedicated service during World War II.
	
	
 1.Short titleThis Act may be cited as the Filipino Veterans of World War II Congressional Gold Medal Act. 2.FindingsCongress makes the following findings:
 (1)President Franklin Delano Roosevelt issued an order commissioning around 250,000 troops from the Philippines into active service for the United States during World War II.
 (2)The United States War Department immediately formed the United States Armed Forces in the Far East (USAFFE). The unit was made up of the United States-Philippine Military Forces of the Commonwealth Army, Guerrilla Units, New Philippine Scout.
 (3)The Filipino Infantry Regiment, was mostly composed of first-generation immigrants living along the Pacific Coast, who volunteered after the Japanese attack on Pearl Harbor in 1941, later many second-generation Filipino-American soldiers joined the Regiment from Hawaii.
 (4)The Philippine Scout units and the New Philippine Scouts were directly recruited by the United States Army for the war effort.
 (5)Under extremely severe occupation policies imposed by the Japanese, it was the anti-Japanese resistance movement that drew more and more Filipinos to its side and through 1943 many of these anti-Japanese guerrillas recovered or newly established liaisons with the United States Army Command of the Southwest Pacific Area and placed themselves under the command of General Douglas MacArthur.
 (6)These Filipino soldiers responded to President Roosevelt’s call-to-arms and later fought under the American flag during World War II.
 (7)After the Japanese invasion in December 1941, Filipino and American troops literally shared the same fate at Bataan, Corregidor, and the Death March.
 (8)Many made the ultimate sacrifice as both soldiers in the United States Armed Forces in the Far East and as guerilla fighters during the Imperial Japanese occupation of the Philippines.
 (9)These troops had served under the expectation that they would be treated as United States military servicemembers.
 (10)The Rescission Act of 1946 later passed, which stated that Filipino forces would not be deemed to have been active military.
 (11)Congress recognizes the courage and bravery of the Filipino and Filipino-American servicemen and servicewomen who have fought alongside and in the United States Armed Forces.
 (12)The United States remains forever indebted to the bravery, valor, and dedication to country these men displayed.
 (13)Their commitment and sacrifice demonstrates a highly uncommon and commendable sense of patriotism and honor.
 (14)The Filipino Veterans of World War II include those who served honorably— (A)in an active-duty status under the command of the United States Armed Forces in the Far East; or
 (B)within the Philippine Army, the Philippine Scouts, or recognized guerrilla units, at any time during the period beginning September 1, 1939, and ending December 31, 1946.
				3.Congressional Gold Medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to the Filipino Veterans of World War II, collectively in recognition of their dedicated service during World War II.
 (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian institution
 (1)In generalFollowing the award of the gold medal in honor of the Filipino Veterans of World War II under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the Filipino Veterans of World War II.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		5.Status of medals
 (a)National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
